DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection.  See discussion below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nau et al. ( US 20130253489 A1, September 26, 2013) (hereinafter “Nau”) in view of Baerveldt et. al. (US 20020111608 A1, August 15, 2002) (hereinafter “Baerveldt”),  Nau (US 20140066911 A1, March 6, 2014) (hereinafter “Nau ‘911”), and Igarashi et. al. (US 20170231689 A1, March 23, 2016) (hereinafter “Igarashi”),
Regarding claim 1, Nau teaches a handheld laser probe for laser thermal conjunctivoplasty, comprising: a pair of forceps (e.g., 10, Fig. 1A); a laser delivery fiber (e.g., 3111, Fig. 20) to deliver the laser light to the probe ([0149] and Fig. 20); and a cylindrical lens to focus a laser beam into a line (e.g., 3113, Fig. 20; [0149]).
Concerning the recitation of intended use (“wherein the forceps are configured to grasp a conjunctival fold and, and the line-focused laser beam is configured to uniformly heat the conjunctival fold”) in claim 1, a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 {CCPA 1973); In re Finsterwalder, 436 F.2d 102B, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, l36 USPQ 458 (CCPA 1963).  Therefore, even though Nau does not specifically teach the recited intended use for grasping and treating a conjunctival fold, Nau teaches a prior art structure that is capable of performing the recited intended use which does not result in a structural difference between the claimed invention and the prior art.  
Nau does not explicitly teach a pair of forceps having bent tips forming grasping platforms, wherein the forceps are configured to grasp the conjunctival fold with the grasping platforms and hold the conjunctival fold in the line focused laser beam.  Baerveldt teaches a pair of forceps having bent tips forming grasping platforms.  See, e.g., Figs. 31A-C, 32A-B and associated text.  See also [0161] (“The probe tip 3210 may be curved to better maneuver within the anatomy of the eye. The malleable probe tips can be configured as straight, angled or curved, for example, which provides for optimal access to specific anatomy and pathology.”).
Nau does not explicitly teach wherein the forceps are coupled to the housing at angled offset.  Nau ‘911 teaches forcep jaws and optical fiber that are angled and offset with respect to each other.  See, e.g., [0060], [0062], and Figs. 3A, 3B.  Note that the offset at issue is to be construed as with respect to the recited axes.  In the alternative, Igarashi teaches forcep jaws and optical fiber that are offset with respect to each other.  See, e.g., Fig. 4 and associated text.  Note that Igarashi also teaches one or more connecting struts that connect the forceps to the housing of the optical fiber.  See, e.g., Fig. 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Baerveldt, Nau ‘911, and Igarashi with the invention taught by Nau such that the invention further comprises a pair of forceps having a body defining a first primary axis, the forceps having bent tips extending from the body and forming grasping platforms, a housing coupled to the forceps, the housing further coupled to the laser delivery fiber and to the lens, the housing defining a second primary axis, wherein the first primary axis and the second primary axis are offset from each other and angled with respect to each other such that the forceps are configured to grasp the conjunctival fold with the grasping platforms and hold the conjunctival fold in the line focused laser beam (as recited in claims 1 and 4); wherein the housing is coupled to the forceps by one or more connecting struts (as recited in claims 28 and 29) in order to provide provides for optimal access to specific anatomy and pathology.
Regarding claim 2, Nau teaches a handheld laser probe for laser thermal conjunctivoplasty, wherein the forceps have angled long tissue platforms (Fig. 20, jaw members 3110 and 3120 having tissue contacting members 3112 and 3122, defining tissue contacting surfaces 3112a and 3122a).
Regarding claim 4, as discussed above, Nau teaches a handheld laser probe for laser thermal conjunctivoplasty, comprising: a handheld laser probe configured for laser thermal conjunctivoplasty, comprising: a pair of forceps; and a line focused laser beam coupled to the forceps, wherein the forceps are configured to grasp a conjunctival fold, and wherein the line focused laser beam is configured to uniformly heat the conjunctival fold held in the forceps; a laser light source coupled to the handheld laser probe (e.g., 22, Fig. 1; and a control system (42, Fig. 1B) coupled to the laser.  See also Figs. 1, 20 and [0147], [0151]-[0152].
Regarding claim 6, Nau teaches a handheld laser probe for laser thermal conjunctivoplasty, wherein the handheld laser probe is coupled to the laser by a multimode optical fiber.  See, e.g., [0079].
Regarding claim 7, Nau teaches a handheld laser probe for laser thermal conjunctivoplasty, wherein the control system comprises a foot pedal. See, e.g., [0140].
Regarding claim 9, Nau teaches a handheld laser probe for laser thermal conjunctivoplasty, wherein the control system comprises an optical switch/shutter coupled to a trigger for actuation of the optical switch/shutter (Fig. 1A, para. [0060], first and second switch assemblies 30 and 32 are configured to selectively provide light energy to end effector).
Regarding claim 10, Nau teaches a handheld laser probe for laser thermal conjunctivoplasty, wherein the control system comprises an electrical circuit (42, Fig. 1). 
Regarding claims 3, 12, 13-15, and 25-27, as discussed above, Nau (in view of Baerveldt) teaches a handheld laser probe for laser thermal conjunctivoplasty, wherein the cylindrical lens focuses laser light into a line.
However, Nau (in view of Baerveldt) does not expressly teach the various limitations recited in claims 3, 12, 13-15, and 25-27.   Nevertheless, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, for a person of ordinary skill in the art to arrive at the recited limitations because Applicant has not disclosed that the limitations at issue provide a particular advantage, is used for a particular purpose, or solves a particular problem.  One of ordinary skill in the art, furthermore, would have expected Nau’s and applicant’s invention to perform equally well the same function of laser thermal conjunctivoplasty.
Therefore, it would have been prima facie obvious to modify Nau to obtain the invention further comprising the laser line has a length of about 10 mm and a width of about 1 mm (as recited in claim 3), wherein the laser light source has a central wavelength with a water absorption length of 1-100 mm.sup.-1 (as recited in claim 12), wherein the laser light source has a pulse duration of 5 milliseconds to 500 milliseconds (as recited in claim 13), wherein the laser light source has a repetition rate of 0.5-20 Hz (as recited in claim 14), wherein the line focused laser beam has a focal plane and the laser beam in the focal plane has a length of about 10 mm and a width of about 1 mm (as recited in claim 15); wherein the grasping platforms are angled about 30° to about 60° relative to a long axis of a body of the forceps (as recited in claim 25); wherein the grasping platforms are angled about 30° to about 90° relative to a long axis of a body of the forceps  (as recited in claim 26); wherein the grasping platforms are angled about 30° to about 60° relative to a long axis of a body of the forceps  (as recited in claim 27) because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Nau (in view of Baerveldt).
Regarding claims 5, 8, and 11, Nau teaches a handheld laser probe for laser thermal conjunctivoplasty, except wherein the line focused laser beam comprises a pulse laser beam.  
However, Nau teaches injecting a heat pulse and measuring the response of a tissue.  See, e.g., [0101] (“ … light-emitting elements 632a, 632b, 632c, and 632d and receiving modules 642a, 642b, 642c, and 642d may also be configured to inject a heat pulse and measure the response of tissue "T", measure spectral characteristics in transmission and/or reflection, measure spectral characteristics at different positions, measure spectral characteristics at different light frequencies.”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Nau such that wherein the line focused laser beam comprises a pulse laser beam (as recited in claim 5); wherein the control system comprises a modulator for converting continuous-wave (CW) laser light from the laser light source into pulses (as recited in claim 8); wherein the laser light source is selected with a laser wavelength, power, pulse duration, and beam focus width to heat water in conjunctival tissue to shrink its full thickness (as recited in claim 11) in order to identify various characteristics of the tissue.  
 
Allowable Subject Matter
Claims 16-24 are allowed.
The prior art of record does not teach or suggest the claimed invention of a method of laser thermal conjunctivoplasty, comprising: delivering laser light from a handheld laser probe to a conjunctiva fold; the handheld laser probe, comprising: a pair of forceps; and a line focused laser coupled to the pair of forceps, wherein the forceps are configured to grasp a conjunctival fold and hold the fold in a light beam of the line focused laser, and wherein the line focused laser is configured to uniformly heat the conjunctival fold held in the forceps, thereby performing laser thermal conjunctivoplasty.
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792